PER CURIAM.
The mother’s reliance on Viltz v. Viltz, 384 So.2d 1348 (Fla.3d DCA 1980), in which we held that there is no per se rule that it is in the best interests of a child who is a citizen of the United States to be raised in the United States, is misplaced, in light of the trial court’s findings, supported by substantial evidence, that for quite different reasons the best interests of this child in this case would now be served by being placed in the custody of the father, who happens to reside in the United States. The trial court was in the best position to make these findings, and we will not disturb them. See Shaw v. Shaw, 334 So.2d 13 (Fla.1976); Kern v. Kern, 333 So.2d 17 (Fla.1976); Barnhill v. Barnhill, 353 So.2d 923 (Fla. 4th DCA 1978); O’Connor v. O’Connor, 347 So.2d 438 (Fla.3d DCA 1977).
Affirmed.